Order entered July 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00547-CV

                          IN THE INTEREST OF K.V.K, A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-19679

                                            ORDER
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

       Before the Court is appellee’s motion to clarify, amend, or modify the Court’s June 24,

2015 judgment to “specify the dollar amount of the costs awarded to Appellee in conformity

with the itemized cost statement totaling $6, 188.58.” We DENY the motion. See TEX. R. APP.

P. 51.1 (setting forth procedure for taxation of appellate costs); TEX. R. CIV. P. 125 –149 (setting

forth procedures related to costs); TEX. CIV. PRAC. & REM. CODE ANN. § 31.007 (setting forth

permissible costs); see also Pitts v. Dallas County Bail Bond Bd., 23 S.W.3d 407, 417 (Tex.

App.—Amarillo 2000, pet. denied) (“In response to a request for an award of costs, the court's

role is to determine which party or parties is to bear the costs of court, not to adjudicate the

correctness of specific items.”)


                                                       /s/   CRAIG STODDART
                                                             JUSTICE